Citation Nr: 0739452	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-33 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1968 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO rating decision that 
denied service connection for PTSD.  In October 2007, the 
veteran testified at a Travel Board hearing at the RO.  

The August 2004 RO decision also denied service connection 
for chloracne, to include as due to Agent Orange exposure.  
The veteran filed a notice of disagreement as to that issue 
in September 2004 and a statement of the case was issued in 
June 2005.  The record does not reflect that a timely 
substantive appeal has been submitted as to that issue.  
Thus, the Board does not have jurisdiction over that claim.  
38 C.F.R. §§ 20.200, 20.202, 20.302.  The Board notes that a 
July 2007 supplemental statement of the case incorrectly 
listed the issue of entitlement to service connection for 
chloracne, to include as due to Agent Orange exposure.  
However, as noted above, that issue was not appealed.  In his 
August 2005 substantive appeal, the veteran specifically 
stated that he was only appealing the issue of entitlement to 
service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The veteran claims service connection for PTSD based on 
alleged stressors in Vietnam.  His service personnel records 
indicate that he was not awarded decorations evidencing 
combat.  Such records reflect that the veteran served in 
Vietnam from October 1968 to October 1969.  His occupational 
specialty was listed as a radio operator.  The service 
personnel records also show that during the veteran's time in 
Vietnam, he served as a radio operator with the 571st Medical 
Detail, as a radio operator with the 312th Evac Hospital, as 
a clerk with the 312th Evac Hospital, and as a clerk with the 
91st Evac Hospital.  His service medical records do not show 
treatment for any psychiatric disorders.  

Post-service VA treatment records show treatment for 
disorders including PTSD.  

The veteran has reported multiple stressors.  In an October 
2004 response to a PTSD questionnaire, he stated that while 
he was in Vietnam from October 1968 to May 1969, he was 
stationed at Phu Bai with the 101st Airborne Battalion at 
Camp Eagle.  He reported that he was in a medical compound 
next to the 22nd Surgical Hospital that also had a body bag 
company that processed the dead.  He indicated that the 571st 
Medical Detail would bring in wounded and/or dead soldiers 
from the field from all parts of that region of Vietnam.  He 
stated that he was a radio operator and received their 
distress calls twenty-four hours a day.  The veteran also 
indicated that when he was stationed at Phu Bai with the 
571st Medical Detail, there were rocket attacks on his 
compound.  

The veteran reported that he was later transferred to the 
312th Evac Hospital and that he would receive distress calls, 
help in carrying the wounded from the helicopters, and help 
in carrying the dead in body bags.  He related that he would 
witness soldiers who were screaming with pain and who were 
missing limbs.  The veteran further reported that there was a 
direct rocket attack on one of the hospital wards when he was 
with the 312th Evac Hospital, in June 1969.  He stated that a 
nurse he knew was killed in that attack.  He submitted a disc 
with a link to Military.com showing that at 0605, 8 June 
1969, the 74th Medical Battalion reported a rocket hit 
between Wards 4a and 4b of the 312th Evacuation Hospital and 
that Lt. [redacted] was killed by fragment wounds.  The 
Board notes that this website is not a VA sanctioned website 
for verifying stressors.  

The Board notes that there is no indication in the record 
that there has been an attempt to verify the veteran's 
stressors through the U.S. Army and Joint Services Records 
Research Center (JSRRC).  Therefore, an attempt to verify the 
veteran's alleged stressors and to obtain relevant unit 
histories should be made.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  
        
Accordingly, these issues are REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him 
for PTSD since his separation from 
service.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically, VA 
treatment records since October 2007 
should be obtained.  

2.  Ask the veteran to provide dates 
within a two month time frame for his 
stressors of rocket attacks when he was 
stationed with the 571st Medical Detail 
at Phu Bai.  

3.  Request that the U.S. Army and Joint 
Services Records Research Center, or 
other official source, investigate and 
attempt to verify the veteran's alleged 
stressors, to specifically include rocket 
attacks when he was serving with the 
312th Evac Hospital in Chu Li in June 
1969 (to include the death of a nurse 
[redacted] and any other stressor for 
which the veteran provides sufficient 
detail.

4.  If, and only if, a stressor is 
verified, schedule the veteran for a VA 
psychiatric examination to determine 
whether he suffers from PTSD as a result 
of the verified stressor.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  

4.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
PTSD.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


